DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 6/27/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16, 19 and 21 have been amended.
Claim 16-24  currently pending and have been examined.

Response to Amendments
With the amendment of claims 16, 19 and 21, applicant has successfully overcome the Examiner’s 35 USC 101 rejection and Examiner withdraws his 35 USC 101 rejection.
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Walling et al. (US 2010/0212675), in view of Daya et al. (US 2013/0193621).

CLAIM 16  
As per claim 16, Walling et al. disclose: 
delivery system communicatively linked to a cloud server (Walling et al., Figure 1, Figure 2, Figure 2A, Figure 3, Figure 5A, Figure 6B 237 Insulin Dose Calculated with Current I/C Ratio, Figure 12, [0056] accessed remotely through the public network 50, [0057] therapy devices, other devices, infusion pump, insulin pen, blood pressure, fitness devices, [0070] calculate future glucose values, supplemental insulin doses…as well as such values, doses, and amounts, [0120] Based on such observed values, does recommendation…can be determined, [0125] the insulin dose is calculated with the current I:C ratio, [0180] Parameter Adjustment, [0181] assess patient data, patient data file, Other examples of parameters can include one or more of metformin dosage,…basal insulin dosage, [0184] After procedure run one, a parameter such as metformin dosage of a drug is adjusted, [0186] another parameter suitable for adjustment in method 420 is adjusting for an oral agent, adjusting a metformin dosage, [0187] another parameter suitable for adjustment in method 420 is adjusting for basal insult delivery dosage(s), [0188] other parameters suitable for adjustment in method 420 is adjusting for dosages or switching drugs), the delivery system comprising: 
the processor including a process to aggregate related information of a topic of interest from the cloud server, the data server and the memory, cull out the most relevant and important information on the topic of interest, and generate an overview/summary report on the topic of interest (Walling et al., [0010] processor, [0006] interests of the clinician, [0078] report)
in view of the overview/summary report on the topic of interest (Walling et al., [0006] interests of the clinician, [0078] report)  
the at least one of instructions and information includes the overview/summary report on the topic of interest related to the patient (Walling et al., [0006] interests of the clinician, [0078] report).


Walling et al. fail/s to expressly disclose:
a fabrication module, the fabrication module comprising: 
a processor, the processor communicatively linked to at least the cloud server and a data server; 
a power supply, the power supply linked to the processor; 
a memory, the memory linked to the processor; 
a display, the display linked to the processor; 
a transmitter/output port, the transmitter/output port linked to the processor; and 
a dispenser, the dispenser linked to the transmitter/output port
the dispenser generating a consumable product
printing at least one of instructions and information related to the consumable product
the consumable product to be consumed by a patient.


However, Daya et al. teach:
a fabrication module (Daya et al., [0004]-[0011] systems and methods are provided for assembling a 3D printed customized dose), the fabrication module comprising: 
a processor, the processor communicatively linked to at least the cloud server and a data server (Daya et al., [0004], [0019] servers, distributed computing, remote processing); 
a power supply, the power supply linked to the processor (Daya et al., [0004] 3D printer); 
a memory, the memory linked to the processor (Daya et al., [0001] memory); 
a display, the display linked to the processor (Daya et al., [0046] display device); 
a transmitter/output port, the transmitter/output port linked to the processor (Daya et al., [0004] network); and 
a dispenser, the dispenser linked to the transmitter/output port (Daya et al., [0041] dispenser)
the dispenser generating a consumable product (Daya et al., [0004]-[0011] systems and methods are provided for assembling a 3D printed customized dose)
printing at least one of instructions and information related to the consumable product (Daya et al., [0035] a medical practitioner can provide the individual with a prescription)
the consumable product to be consumed by a patient (Daya et al., [0004]-[0011] systems and methods are provided for assembling a 3D printed customized dose).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “a fabrication module,” etc. as taught by Daya et al. within the system as taught by the Walling et al. with the motivation of providing customized 3D printed pills (Daya et al., [0009]).

CLAIM 17   
As per claim 17, Walling et al. and Daya et al.
teach the system of claim 16 and further disclose the limitations of:
wherein the transmitter/output port transmits files, instructions and the like between the processor and the dispenser (Daya et al., [0004] 3D printer receives a prescription dose instruction through a network).


The obviousness of combining the teachings of Daya et al. with the system as taught by Walling et al. is discussed in the rejection of claim 16, and incorporated herein.

CLAIM 18    
As per claim 18, Walling et al. and Daya et al. 
teach the system of claim 17 and further disclose the limitations of:
wherein the dispenser is a three dimensional (3D) printer (Daya et al., [0004] 3D printer).


The obviousness of combining the teachings of Daya et al. with the system as taught by Walling et al. is discussed in the rejection of claim 16, and incorporated herein.

CLAIM 19    
As per claim 19, Walling et al. and Daya et al. 
teach the system of claim 17 and further disclose the limitations of:
wherein the display provides an interface for the patient, a medical professional or a pharmacist to review information and interaction with the delivery system (Daya et al., [0016] user interface).


The obviousness of combining the teachings of Daya et al. with the system as taught by Walling et al. is discussed in the rejection of claim 16, and incorporated herein.

CLAIM 20 
As per claim 20, Walling et al. and Daya et al. 
teach the system of claim 19 and further disclose the limitations of:
wherein the generated overview/summary report on the -3-topic of interest is cast on the display (Walling et al., [0006] interests of the clinician, [0010] display, [0078] report).


CLAIMS 21-24 
As per claims 21-24, claims 21-24 are directed to a system. Claims 21-24 recite the same or similar limitations as those addressed above for claims 16-20. Claims 21-24 are therefore rejected for the same reasons set forth above for claims 16-20.

Response to Arguments
Applicant’s arguments filed 6/27/2022 with respect to claims 16-24 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 6/27/2022.
Applicant’s arguments filed on 6/27/2022 with respect to claims 16-24 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Walling et al. and Daya et al. do not render obvious the present invention because Walling et al. and Daya et al. do not disclose “the dispenser generating a consumable product in view of the overview/summary report on the topic of interest, and printing at least one of instructions and information related to the consumable product, the consumable product to be consumed by a patient ,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 16, 19 and 21 at the present time. The Examiner notes that the amended limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Walling et al. and Daya et al. to the amended limitations are addressed above in the Office Action.
101 Responses
With the amendment of claims 16, 19 and 21, applicant has successfully overcome the Examiner’s 35 USC 101 rejection and Examiner withdraws his 35 USC 101 rejection.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Hart et al. (US 2003/0216831) disclose systems and methods for dispensing medical products.
Liff et al. (US 2011/0251718) disclose method for controlling a drug dispensing system.
Zhou et al. (US 2012/0315333) disclose method for controlling a drug dispensing system.
Jukarainen et al. (US 2018/0008536) disclose a drug delivery system comprising a non-steroidal anti-inflationary (NSAID) and a progestogenic compound and methods for manufacturing.
Albed Alhnan (US 2019/0125681) disclose solid dosage from production.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626